UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31/09 Date of reporting period: 8/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Fund August 31, 2009 (Unaudited) Common Stocks92.9% Shares Value ($) Brazil9.9% Amil Participacoes 169,100 896,328 Centrais Eletricas Brasileiras 249,962 3,653,872 Cia de Saneamento Basico do Estado de Sao Paulo 147,630 2,718,078 Cia Energetica de Minas Gerais, ADR 76,690 1,120,434 Empresa Brasileira de Aeronautica, ADR 70,500 1,497,420 Grendene 338,800 4,526,441 Itau Unibanco Holding, ADR 697,688 11,686,274 Medial Saude 663,500 a 3,309,227 Petroleo Brasileiro (Preferred), ADR 717,150 23,809,380 Petroleo Brasileiro, ADR 61,510 2,438,256 Redecard 370,500 5,071,842 Tele Norte Leste Participacoes, ADR 316,710 5,048,358 Vale, ADR 547,750 10,522,278 China9.4% Anhui Expressway, Cl. H 3,290,000 1,829,558 Bosideng International Holdings 31,240,000 4,796,573 China Construction Bank, Cl. H 13,950,130 10,529,487 China Molybdenum, Cl. H 1,625,000 1,213,962 Huaneng Power International, ADR 17,490 489,370 Huaneng Power International, Cl. H 5,366,600 3,759,864 Industrial & Commercial Bank of China, Cl. H 8,743,000 5,967,456 Jiangsu Expressway, Cl. H 1,606,000 1,268,148 PetroChina, ADR 41,210 4,522,797 PetroChina, Cl. H 11,090,000 12,248,373 Renhe Commercial Holdings 26,654,000 5,811,954 Sinotrans, Cl. H 20,198,500 4,769,175 Soho China 7,221,000 3,838,554 TPV Technology 10,035,630 5,451,297 Weiqiao Textile, Cl. H 8,526,600 5,973,774 Hong Kong6.9% China Mobile 1,522,500 14,811,592 China Mobile, ADR 160,110 7,880,614 China Power International Development 19,430,292 a 5,390,026 China Unicom Hong Kong 1,577,198 2,218,124 CNOOC 2,063,000 2,709,693 CNOOC, ADR 14,050 1,835,632 Cosco Pacific 5,015,062 7,544,804 Denway Motors 10,179,300 4,531,167 Global Bio-Chem Technology Group 17,418,700 4,225,194 NWS Holdings 595,890 1,160,957 Texwinca Holdings 1,443,300 1,135,951 Hungary.4% Magyar Telekom Telecommunications 671,008 India6.5% Andhra Bank 1,294,321 2,368,614 Bank of India 164,100 1,133,996 Bharat Petroleum 275,258 2,866,460 Bharti Airtel 487,790 4,242,999 Hindustan Petroleum 529,311 3,839,334 India Cements 2,179,661 6,004,391 Infosys Technologies, ADR 25,050 1,082,911 Jet Airways India 200,852 a 1,082,318 Mahanagar Telephone Nigam 2,475,650 4,822,003 Reliance Industries 158,910 a 6,522,714 State Bank of India 73,970 2,640,725 State Bank of India, GDR 81,740 b 6,048,760 Sterlite Industries (India), ADR 297,776 a 3,987,221 Tata Consultancy Services 307,980 3,324,229 Indonesia1.3% Gudang Garam 2,413,000 3,423,204 Indosat 5,101,000 2,656,771 Kalbe Farma 8,144,600 1,026,155 Telekomunikasi Indonesia 3,856,500 3,213,750 Israel1.7% Bank Hapoalim 877,430 a 2,818,867 Israel Discount Bank, Cl. A 2,088,868 3,657,926 Teva Pharmaceutical Industries, ADR 123,240 6,346,860 Malaysia4.5% Gamuda 4,425,400 3,858,009 Genting Malaysia 8,656,280 6,858,163 Malayan Banking 8,837,730 16,337,817 RHB Capital 293,500 394,223 Sime Darby 2,078,900 4,870,346 Tenaga Nasional 981,150 2,234,509 Mexico3.3% America Movil, ADR, Ser. L 163,000 7,359,450 Coca-Cola Femsa, ADR 44,470 1,982,472 Consorcio ARA 4,144,700 a 2,405,334 Embotelladoras Arca 1,467,900 3,538,327 Empresas ICA 800,700 a 1,693,826 Gruma, Cl. B 912,992 a 1,400,843 Grupo Continental 2,074,850 4,000,778 Grupo Modelo, Ser. C 899,100 a 3,281,512 Philippines.6% ABS-CBN Holdings 1,488,500 945,660 Bank of the Philippine Islands 2,104,457 1,940,784 Metropolitan Bank & Trust 1,179,300 942,570 Union Bank of the Philippines 1,520,706 950,539 Poland.8% Bank Pekao 31,540 a 1,611,126 Telekomunikacja Polska 832,640 4,690,273 Russia5.1% Gazprom, ADR 847,625 17,969,650 LUKOIL, ADR 218,045 11,033,077 MMC Norilsk Nickel, ADR 443,001 a 4,917,311 Mobile Telesystems, ADR 134,070 5,815,957 South Africa9.8% Anglo Platinum 61,840 a 5,484,877 AngloGold Ashanti, ADR 242,716 9,325,149 ArcelorMittal South Africa 338,745 5,085,859 Barloworld 762,220 4,663,754 FirstRand 5,172,660 10,558,756 Gold Fields, ADR 161,730 1,952,081 JD Group 235,720 1,287,453 MTN Group 387,730 6,354,595 Murray & Roberts Holdings 82,180 581,001 Nampak 2,533,707 5,585,587 Nedbank Group 395,365 5,858,182 Sanlam 763,111 2,010,897 Sappi 1,286,673 4,994,861 Sasol 220,060 8,288,422 Sasol, ADR 24,950 942,861 Telkom 510,628 2,849,330 South Korea15.9% CJ Cheiljedang 6,683 893,635 Hyundai Motor 64,427 5,468,222 Kangwon Land 380,610 5,028,477 KB Financial Group 323,130 a 13,324,682 Korea Electric Power 319,325 a 8,015,725 KT 83,270 2,600,312 KT & G 95,529 5,147,811 KT, ADR 437,620 6,813,743 Lotte Confectionery 2,259 1,873,908 Lotte Shopping 36,748 8,371,211 POSCO 22,044 8,145,813 POSCO, ADR 13,580 1,242,027 S-Oil 109,694 5,050,368 Samsung Electronics 47,572 29,368,254 Samsung Fire & Marine Insurance 30,290 5,432,749 Shinhan Financial Group 174,258 a 5,720,697 SK Telecom 18,002 2,522,500 SK Telecom, ADR 409,090 6,365,440 Yuhan 6,772 1,049,229 Taiwan9.9% Asustek Computer 2,230,452 3,550,672 China Steel 5,374,186 4,881,690 Chinatrust Financial Holding 8,932,690 4,966,149 Compal Electronics 9,984,432 10,070,425 First Financial Holding 7,091,683 3,845,687 Foxconn Technology 803,700 2,050,971 HON HAI Precision Industry 2,028,550 6,840,613 HTC 406,000 4,082,633 Mega Financial Holding 7,895,000 3,933,529 Nan Ya Printed Circuit Board 1,542,866 5,038,753 Nien Hsing Textile 1,227,000 594,554 SinoPac Financial Holdings 21,840,103 a 6,548,747 Taiwan Semiconductor Manufacturing 5,090,640 9,155,465 United Microelectronics 19,527,445 a 8,008,765 Yageo 10,796,200 2,738,695 Thailand4.4% Bangkok Bank 1,322,860 4,298,031 Charoen Pokphand Foods 25,330,500 4,468,774 Kasikornbank 3,848,700 8,543,865 Krung Thai Bank 19,813,700 5,010,227 PTT 634,400 4,551,414 Siam Cement 640,270 3,718,122 Thai Airways International 1,552,444 a 890,111 Thai Beverage 1,450,000 246,539 Thai Union Frozen Products 2,910,721 2,225,191 Turkey2.3% Tupras Turkiye Petrol Rafine 312,440 4,686,288 Turk Sise ve Cam Fabrikalari 3,255,648 a 3,450,757 Turkcell Iletisim Hizmet 442,460 2,875,798 Turkcell Iletisim Hizmet, ADR 131,080 2,111,699 Turkiye Is Bankasi, Cl. C 1,167,208 4,629,618 United Kingdom.2% JKX Oil & Gas 426,943 Total Common Stocks (cost $681,872,800) Preferred Stocks3.2% Brazil Braskem, Cl. A 1,132,900 a 6,287,544 Cia de Saneamento de Minas Gerais 292,500 4,672,985 Cia de Tecidos do Norte de Minas - Coteminas 875,348 2,345,470 Cia Energetica de Minas Gerais 511,470 7,530,797 Porto Seguro 139,200 1,277,742 Tractebel Energia 273,530 2,895,380 Total Preferred Stocks (cost $21,077,637) Other Investment2.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,950,000) 19,950,000 c Total Investments (cost $722,900,437) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $6,048,760 or .8% of net assets. c Investment in affiliated money market mutual fund. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $722,900,437. Net unrealized appreciation on investments was $39,100,029 of which $94,827,559 related to appreciated investment securities and $55,727,530 related to depreciated investment securities. 100-227-96 Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 8/31/2009 ($) Buys: Hong Kong Dollar, Expiring 9/1/2009 2,225,079 287,071 287,090 19 South African Rand, Expiring 9/2/2009 2,864,551 366,982 368,218 1,236 Sells: Hungary Forint, Expiring 9/2/2009 95,390,711 500,397 502,211 (1,814) Turkish Lira, Expiring 9/1/2009 134,501 89,476 89,661 (185) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign 742,050,466 - - Mutual Funds 19,950,000 - - Other Financial Instruments+ - 1,255 - Liabilities ($) Other Financial Instruments+ - (1,999) - + Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities ( FAS 161 ). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increase between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts decrease between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decrease between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increase between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
